Citation Nr: 1752887	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma, due to asbestos exposure, secondary to his service-connected ischemic heart disease, and also to include as secondary to contaminated water exposure at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1963 to April 1974.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In July 2017, the Appellant testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his diagnosed asthma is related to his service-connected ischemic heart disease, asbestos exposure, and/or exposure to contaminated water while stationed at Camp Lejeune.  

With regard to the relationship between asbestos exposure and asthma, the Veteran contends that he was exposed to asbestos while aboard the USS Shangri-La.  See September 2011 Notice of Disagreement.  In a November 2010 VA examination report, the examiner indicated that he was unable to relate the Veteran's asthma to his service or to asbestos exposure without resorting to speculation.  However, the examiner did concede that the Veteran had at least minimal asbestos exposure.  Therefore, an adequate opinion is necessary to address whether the Veteran's claimed in-service asbestos exposure is related to his asthma.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to the Veteran's contention that his asthma is related to exposure to contaminated water at Camp Lejeune, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  To date, there is no opinion of record with regard to the Veteran's claim that his asthma is related to his exposure to contaminated water at Camp Lejeune.  


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's asthma.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should review the claims file and provide and addendum opinion addressing the following: 

a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma is due to or results from his in-service exposure to asbestos.  

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma is related to the Veteran's in-service exposure to contaminated water at Camp Lejeune (notwithstanding the fact that there may not be a presumed association).  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
     
2. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






